Appeal from a judgment of the Herkimer County Court (Patrick L. Kirk, J.), rendered May 23, 2007. The judgment convicted defendant, upon his plea of guilty, of aggravated assault on a police officer or a peace officer and assault in the second degree (two counts).
*1443It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of one count of aggravated assault upon a police officer or a peace officer (Penal Law § 120.11) and two counts of assault in the second degree (§ 120.05 [3]). By pleading guilty, defendant forfeited his contention that County Court erred in refusing to dismiss the indictment based upon the prosecutor’s alleged failure to introduce exculpatory evidence before the grand jury (see People v Crumpler, 70 AD3d 1396, 1397 [2010], lv denied 14 NY3d 839 [2010]), as well as his contention concerning the alleged insufficiency of the evidence presented to the grand jury (see People v Dickerson, 66 AD3d 1371, 1372-1373 [2009], lv denied 13 NY3d 859 [2009]). In addition, defendant forfeited his contention that the court improperly curtailed defense counsel’s questioning of prospective jurors concerning their views on mental illness because, “[b]y pleading guilty instead of going to trial, the defendant . . . necessarily surrendered his right to challenge on appeal any alleged trial errors” (People v Green, 75 NY2d 902, 904-905 [1990], cert denied 498 US 860 [1990]). Present—Smith, J.P., Peradotto, Lindley, Sconiers and Pine, JJ.